effect as documents filed by traditional means."); NEFCR Rule 7(a) ("A
court may permit electronic filing or conversion of a document in any
action or proceeding unless these rules or other legal authority expressly
prohibit electronic filing or conversion."); NEFCR Rule 8(c) (providing that
the court's electronic endorsement "has the same force and effect as a
manually affixed endorsement stamp of the clerk of the court"). Appellant
acknowledged that his counsel received a faxed copy of the notice. We
therefore conclude that the district court did not err in denying appellant's
motion. Accordingly, we
             ORDER the judgment of the district court AFFIRMED. 2




                         Gibbons


                                J.                                         J.
Douglas                                    Saitta




      2 To the extent that appellant appealed from the decision to deny his
motion for transport and motion for the appointment of counsel, we
conclude that the district court did not abuse its discretion in denying the
relief sought.

      We have reviewed all documents that appellant has submitted in
proper person to the clerk of this court in this matter, and we conclude
that no relief based upon those submissions is warranted. To the extent
that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.
                cc: Hon. Linda Marie Bell, District Judge
                     Michael Joseph Zellis
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A